Exhibit 10.1


NEW ENGLAND BUSINESS SERVICE, INC.


AMENDMENT NO. 2 TO NOTE PURCHASE AGREEMENT

As of May 10, 2004

The Prudential Insurance Company of America
1114 Avenue of the Americas, 30th Floor
New York, NY 10036

Ladies and Gentlemen:

              New England Business Service, Inc. (hereinafter, the "Company"),
together with its successors and assigns, agrees with you as follows:

1. PRELIMINARY STATEMENTS.

        The Company issued and sold $50,000,000 aggregate principal amount of
its 7.23% Senior Notes due November 9, 2008 (the “Notes”, as they may be
amended, restated or otherwise modified from time to time), pursuant to that
certain Note Purchase Agreement, dated as of November 9, 2001 (as amended by
that certain Amendment No. 1 to Note Purchase Agreement, dated as of January 20,
2004, and as in effect immediately prior to giving effect to the amendments
provided for by this Amendment Agreement (as hereinafter defined), the “Existing
Note Agreement”, and as amended hereby, the “Note Purchase Agreement”). The
register for the registration and transfer of the Notes indicates that you are
currently the holder of the entire outstanding principal amount of the Notes.

2. DEFINED TERMS.

        Capitalized terms used herein and not otherwise defined herein have the
meanings ascribed to them in the Existing Note Agreement.

3. AMENDMENTS.

        Subject to Section 5, the Existing Note Agreement is amended as provided
for by this Amendment No. 1 to Note Purchase Agreement (the “Amendment
Agreement”) as follows:

    (a)        SCHEDULE B, Definition of Consolidated EBITDA. The definition of
Consolidated EBITDA in Schedule B to the Existing Note Agreement shall be and is
hereby amended and restated in its entirety to read as follows:


                “Consolidated EBITDA” means, for any period, the sum of:

    (a)        Consolidated Net Income for such period; plus


    (b)        to the extent, and only to the extent, that such aggregate amount
was deducted in the computation of Consolidated Net Income for such period, the
aggregate amount of:


    (i)        Consolidated Interest Expense for such period; and


    (ii)        income tax expense, depreciation expense, amortization expense
and other non-cash expenses of the Company and its Subsidiaries, determined on a
consolidated basis for such Persons;


          provided, however, that (i) in connection with the calculation of
Consolidated EBITDA for any period of four consecutive fiscal quarters of the
Company, the financial impact of any acquisition of any Person or assets made by
the Company or any Subsidiary during such period shall be taken into account
(based on pro forma financial statements prepared using the actual historical
financial statements of such Person being acquired, copies of which shall be
delivered to the holders) as if such acquisition had occurred on the first day
of such period, and (ii) (A) for purposes of determining Consolidated EBITDA for
any period which includes any period prior to June 26, 2004, Consolidated EBITDA
shall exclude all Restructuring Charges incurred up to $13,250,000 in the
aggregate, and (B) for purposes of determining Consolidated EBITDA for any
period ending after June 26, 2004, Consolidated EBITDA shall exclude all Noncash
Restructuring Charges incurred up to $7,500,000 in the aggregate during any
Fiscal Year; provided that there shall be no duplication of the amounts referred
to in the foregoing clauses (A) and (B).”


    (b)        SCHEDULE B, Definition of Restructuring Charges. The definition
of Restructuring Charges in Schedule B to the Existing Note Agreement shall be
and is hereby amended and restated in its entirety to read as follows:


          ““Restructuring Charges” — means charges incurred by the Company
arising directly from the exit of a business operation, the write-down or
write-off of goodwill from an acquisition, or the integration of a business
entity that is recorded in its financial statements as (i) an exit cost, (ii) an
asset impairment charge, (iii) losses on disposal of assets, or (iv) other
similar costs, in each case solely to the extent such charges are non-recurring
in nature. Restructuring Charges shall include, in any event, those items listed
on Schedule 1 for the fiscal year ended June 30, 2001.”


4. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

        To induce you to enter into this Amendment Agreement and to consent to
the amendments to the Exiting Note Agreement affected hereby (the “Amendments”),
the Company represents and warrants as follows:

4.1.   Reaffirmation of Representations and Warranties; Subsidiary Guarantors.

        All of the representations and warranties contained in Section 5 of the
Note Purchase Agreement were true and correct at and as of the date made. Except
to the extent of changes resulting from transactions contemplated or permitted
by the Note Purchase Agreement, changes occurring in the ordinary course of
business (which changes, either singly or in the aggregate, have not been
materially adverse) and to the extent that such representations and warranties
relate expressly to an earlier date and after giving effect to the provisions
hereof, such representations and warranties, after giving effect to this
Amendment Agreement, are also correct at and as of the date hereof. Each
Subsidiary Guarantor which delivered a Subsidiary Guaranty shall have executed
and delivered to you the Consent and Reaffirmation attached hereto as Exhibit A.

4.2.   Organization, Power and Authority, etc.

        The Company is a corporation duly incorporated and validly existing in
good standing under the laws of Delaware and has all requisite corporate power
and authority to enter into and perform its obligations under this Amendment
Agreement.

4.3.   Legal Validity.

        The execution and delivery of this Amendment Agreement by the Company
and compliance by the Company with its obligations hereunder: (a) are within the
corporate powers of the Company; and (b) are legal and do not conflict with,
result in any breach of, constitute a default under, or result in the creation
of any Lien upon any property of the Company under the provisions of: (i) any
charter instrument or bylaw to which the Company is a party or by which the
Company or any of its property may be bound; (ii) any order, judgment, decree or
ruling of any court, arbitrator or Governmental Authority applicable to either
the Company or its property; or (iii) any agreement or instrument to which the
Company is a party or by which the Company or any of its property may be bound
or any statute or other rule or regulation of any Governmental Authority
applicable to the Company or its property, except where such conflict, breach or
default could not reasonably be expected to have a Material Adverse Effect.

        This Amendment Agreement has been duly authorized by all necessary
action on the part of the Company, has been executed and delivered by a duly
authorized officer of the Company, and constitutes a legal, valid and binding
obligation of the Company, enforceable in accordance with its terms, except that
enforceability may be limited by applicable bankruptcy, reorganization,
arrangement, insolvency, moratorium, or other similar laws affecting the
enforceability of creditors’ rights generally and subject to the availability of
equitable remedies.

4.4.   No Defaults.

        No event has occurred and no condition exists that, upon the execution
and delivery of this Amendment Agreement and upon giving effect thereto, would
constitute a Default or an Event of Default.

5. EFFECTIVENESS OF AMENDMENTS.

        The Amendments shall become effective as of March 27, 2004 upon receipt
by the Company of the written consent of the Required Holders.

6. EXPENSES.

        Whether or not the Amendments become effective, the Company will
promptly (and in any event within thirty (30) days of receiving any statement or
invoice therefor) pay all fees, expenses and costs relating to this Amendment
Agreement, including, but not limited to, the reasonable fees of your special
counsel, Bingham McCutchen LLP, incurred in connection with the preparation,
negotiation and delivery of the Amendment Agreement and any other documents
related thereto. Nothing in this Section shall limit the Company’s obligations
pursuant to Section 15 of the Existing Note Agreement.

7. MISCELLANEOUS.


7.1.   Part of Existing Note Agreement; Future References, etc.


          This Amendment Agreement shall be construed in connection with and as
a part of the Existing Note Agreement and, except as expressly amended by this
Amendment Agreement, all terms, conditions and covenants contained in the
Existing Note Agreement are hereby ratified and shall be and remain in full
force and effect. Any and all notices, requests, certificates and other
instruments executed and delivered after the execution and delivery of this
Amendment Agreement may refer to the Existing Note Agreement without making
specific reference to this Amendment Agreement, but nevertheless all such
references shall include this Amendment Agreement unless the context otherwise
requires.


7.2.   Counterparts.


          This Amendment Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.


7.3.   Governing Law.


          THIS AMENDMENT AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF THE STATE
OF NEW YORK EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH STATE THAT
WOULD REQUIRE THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN NEW YORK.


                                         [Remainder of page intentionally left
blank. Next page is signature page.]

--------------------------------------------------------------------------------

        If you are in agreement with the foregoing, please so indicate by
signing the acceptance below on the accompanying counterpart of this agreement
and returning it to the Company, whereupon it will become a binding agreement
between you and the Company.

    NEW ENGLAND BUSINESS SERVICE, INC.

/s/ Daniel M. Junius
——————————————
Name: Daniel M. Junius
Title: Executive Vice President,
Chief Financial Officer
and Treasurer


--------------------------------------------------------------------------------


        The foregoing Amendment Agreement is hereby accepted as of the date
first above written.

    THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

/s/ Kevin J. Kraska
——————————————
Name: Kevin J. Kraska
Title: Vice President


--------------------------------------------------------------------------------

EXHIBIT A

CONSENT AND REAFFIRMATION

        Each of the undersigned (the “Subsidiary Guarantors”) hereby (i)
acknowledges receipt of a copy of the foregoing Amendment No. 2 to Note Purchase
Agreement (the “Second Amendment”); (ii) consents to the Company’s execution and
delivery thereof; (iii) agrees to be bound thereby; and (iv) affirms that
nothing contained therein shall modify in any respect whatsoever its guaranty of
the obligations of the Company to the holders of the Notes pursuant to the terms
of those certain Subsidiary Guaranties, entered into by the Subsidiary
Guarantors pursuant to the terms of the Note Purchase Agreement (collectively,
the “Guaranty”), and (v) reaffirms that the Guaranty is and shall continue to
remain in full force and effect. Although each of the Subsidiary Guarantors has
been informed of the matters set forth herein and in the Second Amendment and
has acknowledged and agreed to same, such Subsidiary Guarantors understand that
the holders of the Notes have no obligation to inform any of the Subsidiary
Guarantors of such matters in the future or to seek any of the Subsidiary
Guarantors’ acknowledgment or agreement to future amendments or waivers, and
nothing herein shall create such a duty.

--------------------------------------------------------------------------------

        In witness whereof, each of the undersigned has executed this Consent
and Reaffirmation on and as of the date of such Second Amendment.

  CHISWICK, INC.
MASS DISTRIBUTION, INC.
MCBEE SYSTEMS, INC.
NEBS INTERACTIVE, INC.
PREMIUMWEAR, INC.
RAPIDFORMS, INC.
RUSSELL & MILLER, INC.
SAFEGUARD BUSINESS SYSTEMS, INC.
STEPHEN FOSSLER COMPANY
VERIPACK, INC. (f/k/a VERIPACK.COM,
INC.)

     

/s/ Daniel M. Junius
——————————————
Name: Daniel M. Junius
Title: Treasurer
